Case 2:20-cv-02857-GW-JPR Document 16-5 Filed 07/23/20 Page 1 of 2 Page ID #:62




                                EXHIBIT 3
Case 2:20-cv-02857-GW-JPR Document 16-5 Filed 07/23/20 Page 2 of 2 Page ID #:63




                           PROOF OF SERVICE
                    SCHERER V. DIHMZ PROPERTIES, LLC
                          2:20-CV-02857-GW-JPR
 I, the undersigned, am over the age of eighteen years and am resident of San Diego County, California; I
 am not a party to the above-entitled action; my business address is 8033 Linda Vista Rd Suite 200 San
 Diego Ca 92111.

         On May 21, 2020 I served the following document(s):
 -Notice of Acceptance of Offer of Judgment
 -Exhibit 1

 Addressed to:
  Ronald Gold                                            Howard Goodman
  Ronald Gold Law Offices                                18321 Ventura Blvd., Suite 755
  20058 Ventura Boulevard Suite 59                       Tarzana, CA 91356
  Woodland Hills, CA 91364

 5       BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed in the United
         States mail at San Diego, California.
        BY FACSIMILE: In addition to the service by mail as set forth above, I forwarded a copy of said
         documents via facsimile to the listed facsimile number.
        BY OVERNIGHT EXPRESS: I caused such envelope with postage thereon fully prepaid to be
         placed in the Designated Overnite Express drop box in San Diego, California.
        BY PERSONAL SERVICE: I caused said documents to be personally served on all listed
         recipients Via ASAP Legal Services.
        BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed documents to be
         electronically filed and or subsequently emailed to the above recipients.


         Executed on May 21, 2020, from San Diego, California.

 I declare under penalty of perjury under the laws of the State of California that the above is true and
 correct.



                                                            ______________________________
                                                                 Kayla Drayton
